21-00720-WLH13   Doc 2   Filed 05/27/21   Entered 05/27/21 09:13:43   Pg 1 of 7
21-00720-WLH13   Doc 2   Filed 05/27/21   Entered 05/27/21 09:13:43   Pg 2 of 7
21-00720-WLH13   Doc 2   Filed 05/27/21   Entered 05/27/21 09:13:43   Pg 3 of 7
21-00720-WLH13   Doc 2   Filed 05/27/21   Entered 05/27/21 09:13:43   Pg 4 of 7
21-00720-WLH13   Doc 2   Filed 05/27/21   Entered 05/27/21 09:13:43   Pg 5 of 7
21-00720-WLH13   Doc 2   Filed 05/27/21   Entered 05/27/21 09:13:43   Pg 6 of 7
21-00720-WLH13   Doc 2   Filed 05/27/21   Entered 05/27/21 09:13:43   Pg 7 of 7
